Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2, 4-9, 11-16, and 18-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	An apparatus comprising: 
at least one processing device comprising a processor coupled to a memory; 
the at least one processing device being configured to: 
obtain a set of rebuild rate parameters for a given storage device from a storage array comprising a plurality of storage devices; and 
dynamically regulate a rebuild rate associated with a rebuild process for the given storage device based on the set of rebuild rate parameters obtained from the storage array for the given storage device;
wherein dynamically regulating the rebuild rate associated with the rebuild process for the given storage device comprises:
setting a rebuild priority level for the given storage device;
monitoring the rebuild process; and
adjusting a number of parallel rebuild operations performed by the storage array for the given storage device in response to a change in the rebuild priority level of the given storage device;
	wherein the change in the rebuild priority level is based on the obtained set of rebuild rate parameters of the given storage device and on a number of additional operations other than rebuild operations being executed by the storage array.


Claims 2, 4-7, 9, 11-14, 16, and 18-23 are dependent upon independent claims 1, 8, and 15.  Therefore claims 2, 4-7, 9, 11-14, 16, and 18-23 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-6609145-B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US-6609145-B1: Although it is desirable to rebuild a physical drive in a timely and efficient manner while the remainder of the drive array is still operational, the ongoing rebuild operation must compete with system requests, especially those system requests requiring the access of logical volumes that are fully operational. The drive array must process system requests along with internal requests generated by rebuilding operations. Thus, it would be desirable for a user of the computer system to have the capability to adjust the priority of the rebuild operations of the drive array, thereby assigning the rebuild operations of the drive array lower priority during peak computer system usage times and higher priority during times of reduced computer system activity.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114